TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2014



                                       NO. 03-11-00797-CV


                               Horacio “Hoss” Castillo, Appellant

                                                  v.

                        Texas Board of Professional Engineers, Appellee




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on October 20, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.